UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1599



HAVVA CHABUK,

                                              Plaintiff - Appellant,

          versus


J.C. PENNEY COMPANY, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Robert E. Payne, District Judge.
(CA-97-1340-A)


Submitted:   September 10, 1998       Decided:   September 23, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Havva Chabuk, Appellant Pro Se.     Celeste deLorge Flippen, J.C.
PENNEY COMPANY, INCORPORATED, Plano, Texas; Claude David Convisser,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying her

motion for leave to file untimely answers to Appellee’s request for

admission and granting Appellee’s motion for summary judgment on

Appellant’s claims of retaliatory discharge, hostile work environ-

ment, and negligent supervision against her employer. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Chabuk v. J.C. Penney Co., No. CA-97-1340-A (E.D.

Va. Mar. 20, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2